***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 RACHEL WAGER v. ALEXANDRIA MOORE ET AL.
                (AC 40329)
                        Sheldon, Moll and Seeley, Js.

                                   Syllabus

The plaintiff pedestrian sought to recover damages from the defendant for
    negligence for injuries she sustained when she was struck by a motor
    vehicle operated by the defendant. After the jury returned a verdict in
    favor of the defendant, the trial court denied the plaintiff’s motion to
    set aside the verdict and rendered judgment in accordance with it, from
    which the plaintiff appealed to this court. Held:
1. The plaintiff could not prevail in her claim that the trial court erred when
    it denied her motion to set aside the verdict and for a new trial, which
    was based on her claim that there was insufficient evidence to support
    a finding of contributory negligence, the record having contained ample
    evidence that the plaintiff was negligent and that such negligence was
    a substantial factor in causing her injuries: there was evidence that the
    plaintiff was not in a designated crosswalk at the time of the collision,
    although there was a crosswalk approximately 750 feet down the road-
    way that would have been visible to the plaintiff and which she previously
    had used, that it was dark at the time of the collision and the plaintiff was
    wearing dark clothing, which the jury reasonably could have concluded
    would have made it difficult for the defendant to see her, that the plaintiff
    had ‘‘popped out’’ in front of the defendant’s vehicle, that the area of
    the collision was flat and straight and that the plaintiff was intoxicated
    at the time of the collision, from which the jury could have inferred
    that the plaintiff walked or ran into the path of the defendant’s vehicle
    and failed to yield the right-of-way to the defendant, that had the plaintiff
    been paying attention or keeping a proper lookout, she would have seen
    the defendant’s vehicle in sufficient time to avoid the collision, and that
    the plaintiff was not exercising reasonable care to avoid harm to herself;
    moreover, the jury reasonably could have found that the plaintiff’s negli-
    gence far exceeded the defendant’s negligence, as there was evidence
    that the plaintiff had consumed approximately nine alcoholic drinks
    shortly before the collision and that she was captured on camera having
    difficulty standing and walking, whereas there was evidence that the
    defendant had consumed one alcoholic drink one and one-half hours
    before the collision and did not appear inebriated, and the defendant
    testified that she was not speeding and was paying attention to the
    roadway.
2. The plaintiff’s claim that the trial court erred in instructing the jury on
    contributory negligence when such a charge was not supported by the
    evidence was unavailing; the record contained sufficient evidence of
    the plaintiff’s contributory negligence to support the court’s instruction,
    including evidence that the plaintiff was intoxicated, did not cross at a
    designated crosswalk and was wearing dark clothing when she suddenly
    appeared in the roadway.
3. The plaintiff could not prevail on her claim that the trial court improperly
    failed to instruct the jury on the relevant statutes governing the parties’
    respective duties, which was based on her claim that once the court
    instructed the jury on a pedestrian’s duties pursuant to the applicable
    statutes (§§ 14-300b [a] and 14-300c [b]), its refusal to charge the jury
    on the duties that a driver owes to pedestrians pursuant to the applicable
    statutes (§§ 14-300d and 14-300i) constituted error: the court incorpo-
    rated the duties of pedestrians identified in §§ 14-300b (a) and 14-200c
    (b) in its charge on contributory negligence, and the duties of drivers
    in relation to pedestrians identified in §§ 14-300d and 14-300i in its charge
    on negligence, the fact that the jury found the defendant 10 percent
    negligent indicated that the jury understood that the defendant owed a
    duty of care notwithstanding the plaintiff’s negligence, and, therefore,
    the court adequately instructed the jury regarding the defendant’s duty
    to exercise reasonable care; moreover, although the instructions were
    not a model of clarity, jury instructions need not be exhaustive, perfect
    or technically accurate, so long as they are correct in law, adapted to
    the issues and sufficient for the guidance of the jury, and there was not
    a reasonable possibility the court’s charge misled the jury.
4. The trial court did not abuse its discretion in denying the plaintiff’s motions
    for a mistrial and to set aside the verdict, in which she claimed that
    she was prejudiced by the admission into evidence of certain improper
    hearsay evidence during the videotaped deposition testimony of the
    defendant’s expert toxicologist, M, who commented in the video that
    the plaintiff had stated that she recalled walking across the roadway,
    even though the parties did not dispute that the plaintiff did not recall
    the accident and had agreed that M’s comment would be excluded
    from the recording shown to the jury; immediately after the recording
    containing M’s comment was played for the jury, the plaintiff’s counsel
    corrected M, explaining that his statement was based on a police officer’s
    mistaken interpretation of a comment by the plaintiff’s mother, M admit-
    ted that he was mistaken, and the court gave the jury an instruction,
    which it was presumed to have followed, to ignore any comments indicat-
    ing that the plaintiff remembered the collision shortly after the jury
    viewed the recording.
         Argued February 5—officially released October 22, 2019

                              Procedural History

  Action to recover damages for, inter alia, the defen-
dants’ negligence, and for other relief, brought to the
Superior Court in the judicial district of New London;
thereafter, the plaintiff withdrew the action as to the
defendant Mitchell College; subsequently, the matter
was tried to the jury before Cole-Chu, J.; thereafter,
the court denied the plaintiff’s motion for a mistrial;
verdict for the named defendant; subsequently, the
court denied the plaintiff’s motion to set aside the ver-
dict and rendered judgment in accordance with the
verdict, from which the plaintiff appealed to this court;
thereafter, the court, Cole-Chu, J., denied the plaintiff’s
motion for articulation. Affirmed.
  Cynthia C. Bott, with whom, on the brief, was J.
Craig Smith, for the appellant (plaintiff).
  Laura Pascale Zaino, with whom, on the brief, was
Lewis S. Lerman, for the appellee (named defendant).
                          Opinion

   SEELEY, J. The plaintiff, Rachel Wager, appeals from
the judgment of the trial court, rendered after a jury
trial, in favor of the defendant Alexandria Moore1 in an
action to recover damages for injuries that she sus-
tained when she was struck by a vehicle operated by
the defendant. On appeal, the plaintiff claims that the
trial court erred when it (1) denied the plaintiff’s motion
to set aside the verdict on the basis of insufficient evi-
dence to support the jury’s finding of contributory negli-
gence,2 (2) instructed the jury on contributory negli-
gence when such a charge was not supported by the
evidence, (3) failed to instruct the jury on law essential
to the plaintiff’s claim regarding the defendant’s negli-
gence, and (4) denied the plaintiff’s motion for a mistrial
and later motion to set aside the verdict, which were
based on the improper introduction of hearsay evidence
against her at trial. We disagree and, accordingly, affirm
the judgment of the trial court.
  The jury was presented with the following evidence
on which to base its verdict. At approximately 10:30
p.m. on February 4, 2011, the defendant was driving in
the southbound lane on Montauk Avenue in New Lon-
don, near the campus of Mitchell College, when her
vehicle collided with the plaintiff, a student at the col-
lege who was crossing Montauk Avenue on foot when
the collision occurred.3 The plaintiff had started on the
east side of the road and crossed the entire northbound
lane before, walking westward, she entered the south-
bound lane and proceeded to the point where the colli-
sion occurred.
   The plaintiff was not in a designated crosswalk at
the time of the collision, although there was a marked
crosswalk approximately 750 feet from the point of
impact. The marked crosswalk was visible from the
collision site, and a person crossing Montauk Avenue
where the plaintiff attempted to cross it could have
been able to use that marked crosswalk by walking
northward to it on the sidewalk running on the east
side of Montauk Avenue. The plaintiff was aware of the
marked crosswalk and previously had used it to walk
across Montauk Avenue. There were no cars parked on
either side of Montauk Avenue at the time of the colli-
sion, but snowbanks then lined both sides of the street.
At the time of the collision, the plaintiff was wearing
a black jacket, dark jeans, and gold boots. The plaintiff
was unable to remember anything about the collision
or the period of time immediately before it.
  The defendant testified that at the time of the collision
she was driving to a friend’s house located in New
London. She further testified that at the time, she was
not speeding and she was not distracted.4 According to
the defendant, she was paying extra attention to the
roadway because she was looking for a street sign. The
defendant stated that the collision occurred when the
plaintiff ‘‘popped out in front of [her car].’’ The defen-
dant knew she had hit something because she heard a
thump, so she stopped her vehicle. She did not realize
her vehicle had hit a person until after she had exited
the vehicle and looked back in the roadway. No one
else witnessed the collision.
   The plaintiff’s accident reconstruction expert, Kris-
topher Seluga, testified that Montauk Avenue was flat
and straight in the area of the collision and that the
line of sight in that area was over 700 feet. He further
testified that a person standing where he believed the
plaintiff had been at the time of the collision would
have been able to see the headlights of an oncoming
vehicle prior to deciding whether or not to cross the
road. Seluga also testified that the plaintiff should have
been able to see the headlights of the defendant’s vehi-
cle and detect its presence on the roadway before the
defendant would have been able to see the plaintiff.
   As a result of the collision, the plaintiff was thrown
forward and landed approximately 42 feet south of the
point of impact. When the initial emergency personnel
arrived at the scene, the plaintiff was unconscious. The
plaintiff was transported to Lawrence & Memorial Hos-
pital in New London. Later that evening, she was trans-
ferred to Yale New Haven Hospital via Life Star helicop-
ter due to the severity of her injuries, which included
multiple fractures, lacerations, and a traumatic brain
injury.
   A blood test performed at the hospital approximately
thirty minutes after the collision revealed that the plain-
tiff had a blood alcohol level of 170 milligrams per
deciliter, or .17 percent, which is equivalent to a .15
percent whole blood alcohol content measurement.
Charles McKay, a toxicologist, testified that a .15 per-
cent whole blood alcohol content measurement from
a person of the plaintiff’s size would represent more
than nine standard alcoholic beverages consumed in a
short period of time.5 Earlier on the night of the colli-
sion, the plaintiff had shared a bottle of rum with six
to eight friends in a dormitory at Mitchell College. The
plaintiff appeared inebriated by 8:30 p.m., and she had
trouble walking and needed help getting across campus.
Footage from a surveillance camera on campus showed
the plaintiff struggling to walk and stand on her own.
   The plaintiff admitted that everything appears slower
and her judgment sometimes is impaired when she is
intoxicated. McKay testified that as blood alcohol con-
centration rises in a person, it can lead to errors in
judgment and processing of thoughts, a decrease in
motor skills, and an inability to pay attention to multiple
stimuli. According to McKay, the plaintiff’s blood alco-
hol concentration of .15 significantly would have
impacted her cognitive functioning (i.e., her ability to
perceive and respond) and her motor functioning.
  Sergeant Lawrence Keating of the New London Police
Department testified that while speaking with the defen-
dant at the scene of the collision, he smelled alcohol
on her breath. The defendant informed the police that
she had consumed one alcoholic drink—a martini—
approximately ninety minutes earlier. The police then
administered a field sobriety test, which the defendant
passed. One of the defendant’s coworkers, who was
with her shortly before the collision, testified that when
she last saw the defendant she was acting normally.
   In 2013, the plaintiff brought this action against the
defendant. The operative amended complaint, which
the plaintiff filed on November 13, 2015, alleged various
injuries the plaintiff sustained as a result of the collision
and that those injuries were caused by the negligence
of the defendant in one or more of the following ways:
she operated a motor vehicle while under the influence
of an intoxicating liquor in violation of General Statutes
§ 14-227a (a); she operated a motor vehicle in a reckless
manner in violation of General Statutes § 14-222; she
operated a motor vehicle at an unreasonably high rate
of speed in violation of General Statutes § 14-218a; she
failed to keep a proper lookout; she failed to properly
control her vehicle; she failed to brake; she failed to
yield the right-of-way to a pedestrian already in the
roadway; she failed to swerve to avoid striking the plain-
tiff; she operated her vehicle at an unreasonable speed
under the circumstances; and she otherwise failed to
drive as a reasonable and prudent driver under the same
or similar circumstances.
   On March 3, 2016, the defendant filed an answer to
the plaintiff’s operative complaint. The defendant also
asserted, by way of special defense, that any injuries
alleged by the plaintiff were proximately caused by her
own negligence. Specifically, the defendant alleged that
the plaintiff was negligent in one or more of the follow-
ing ways: she failed to utilize the crosswalk in violation
of General Statutes § 14-300b (a); she failed to yield the
right-of-way to the defendant in violation of General
Statutes § 14-300b (a); she left a place of safety and
walked or ran into the path of the defendant’s vehicle,
causing an immediate hazard to herself, in violation of
General Statutes § 14-300c (b); she ‘‘walked upon the
roadway while under the influence of alcohol or drugs,
rendering herself a hazard in violation of General Stat-
utes [§ 14-300c (b)]’’; she was inebriated, intoxicated,
or impaired by the consumption of alcohol, and, as a
result, walked or ran into the path of the defendant’s
vehicle; she failed to stop or wait for the defendant’s
vehicle to pass before entering the roadway, although
by a reasonable and proper exercise of her faculties,
she could and should have done so; she chose to cross
the street while her ability to do so was impaired by
the consumption of alcohol; she failed to keep a reason-
able and proper lookout for vehicles on the roadway;
and she failed to be attentive to her surroundings,
including vehicles on the roadway. The plaintiff filed a
reply generally denying the allegations in the special
defense.
  Following a six day trial, the jury returned a verdict
for the defendant and found the issues in the defen-
dant’s special defense in favor of the defendant. The jury
found that the plaintiff ‘‘was more than 50 [percent]—
specifically 90 [percent]—contributorily negligent in
causing the subject accident on February 4, 2011, and
her resulting injuries and damages, compared to the 10
[percent] total negligence of the defendant.’’6 The trial
court denied the plaintiff’s subsequent motion to set
aside the verdict and for a new trial. This appeal fol-
lowed. Additional facts and procedural history will be
set forth as necessary.
                             I
   The plaintiff first claims that the trial court erred in
denying her motion to set aside the verdict and for a
new trial because the evidence was insufficient to sup-
port the jury’s finding of contributory negligence. Spe-
cifically, the plaintiff argues that there was not suffi-
cient evidence to remove the jury’s finding that she
was more than 50 percent negligent from the realm of
speculation. The plaintiff argues that there was insuffi-
cient evidence from which the jury reasonably could
have found that the plaintiff’s alleged negligence was
‘‘causally connected to the collision.’’ The plaintiff also
contends that the defendant failed to present sufficient
evidence from which the jury reasonably could have
found that the plaintiff breached a duty of care as speci-
fied in the defendant’s special defense. We disagree
with the plaintiff and conclude that insofar as the jury’s
verdict was based on its finding of contributory negli-
gence, the verdict was supported by sufficient evidence.
   ‘‘A party challenging the validity of the jury’s verdict
on grounds that there was insufficient evidence to sup-
port such a result carries a difficult burden. In reviewing
the soundness of a jury’s verdict, we construe the evi-
dence in the light most favorable to sustaining the ver-
dict. . . . We do not ask whether we would have
reached the same result. [R]ather, we must determine
. . . whether the totality of the evidence, including rea-
sonable inferences therefrom, supports the jury’s ver-
dict . . . . If the jury could reasonably have reached its
conclusion, the verdict must stand.’’ (Internal quotation
marks omitted.) Gagliano v. Advanced Specialty Care,
P.C., 329 Conn. 745, 754–55, 189 A.3d 587 (2018).
   ‘‘The . . . judgment [will be reversed] only if we find
that the [fact finder] could not reasonably and legally
have reached [its] conclusion. . . . We apply this famil-
iar and deferential scope of review, however, in light
of the equally familiar principle that the [defendant]
must produce sufficient evidence to remove the [fact
finder’s] function of examining inferences and finding
facts from the realm of speculation.’’ (Internal quotation
marks omitted.) Reyes v. Chetta, 143 Conn. App. 758,
765, 71 A.3d 1255 (2013). ‘‘Moreover, with respect to
the trial court’s refusal to set aside the verdict, we
accord great deference to the vantage of the trial judge,
who possesses a unique opportunity to evaluate the
credibility of witnesses. . . . The concurrence of the
judgments of the [trial] judge and the jury . . . is a
powerful argument for upholding the verdict.’’ (Internal
quotation marks omitted.) Doe v. Hartford Roman
Catholic Diocesan Corp., 317 Conn. 357, 371, 119 A.3d
462 (2015).
   ‘‘[I]t is [the] function of the jury to draw whatever
inferences from the evidence or facts established by
the evidence it deems to be reasonable and logical. . . .
Because [t]he only kind of an inference recognized by
the law is a reasonable one . . . any such inference
cannot be based on possibilities, surmise or conjecture.
. . . It is axiomatic, therefore, that [a]ny [inference]
drawn must be rational and founded upon the evidence.
. . . However, [t]he line between permissible inference
and impermissible speculation is not always easy to
discern. When we infer, we derive a conclusion from
proven facts because such considerations as experi-
ence, or history, or science have demonstrated that
there is a likely correlation between those facts and the
conclusion. If that correlation is sufficiently compelling,
the inference is reasonable. But if the correlation
between the facts and the conclusion is slight, or if a
different conclusion is more closely correlated with the
facts than the chosen conclusion, the inference is less
reasonable. At some point, the link between the facts
and the conclusion becomes so tenuous that we call it
speculation. When that point is reached is, frankly, a
matter of judgment. . . .
   ‘‘[P]roof of a material fact by inference from circum-
stantial evidence need not be so conclusive as to exclude
every other hypothesis. It is sufficient if the evidence
produces in the mind of the trier a reasonable belief in
the probability of the existence of the material fact. . . .
Thus, in determining whether the evidence supports a
particular inference, we ask whether that inference is
so unreasonable as to be unjustifiable. . . . In other
words, an inference need not be compelled by the evi-
dence; rather, the evidence need only be reasonably
susceptible of such an inference. Equally well estab-
lished is our holding that a jury may draw factual infer-
ences on the basis of already inferred facts. . . .
Finally, it is well established that a [defendant] has the
same right to submit a weak [special defense] as he
has to submit a strong one.’’ (Emphasis in original;
internal quotation marks omitted.) Procaccini v. Law-
rence & Memorial Hospital, Inc., 175 Conn. App. 692,
716–17, 168 A.3d 538, cert. denied, 327 Conn. 960, 172
A.3d 801 (2017).
   To prove contributory negligence, the defendant
must prove that the plaintiff’s negligence was a proxi-
mate cause of or a substantial factor in the resulting
harm. See Opotzner v. Bass, 63 Conn. App. 555, 566,
777 A.2d 718 (court properly instructed jury that it must
determine whether plaintiff’s negligence was substan-
tial factor in bringing about collision), cert. denied, 257
Conn. 910, 782 A.2d 134 (2001), and cert. denied, 259
Conn. 930, 793 A.2d 1086 (2002). Put another way, ‘‘the
defendant must . . . prove by a fair preponderance of
the evidence that the plaintiff was in fact negligent.’’
Hackling v. Casbro Construction of Rhode Island, 67
Conn. App. 286, 294 n.4, 786 A.2d 1214 (2001).
   In the present case, when the court instructed the
jury, it stated in relevant part: ‘‘The defendant’s special
defense is that, if the plaintiff sustained any injuries or
damages as alleged in her complaint, then said injuries
or damages were proximately caused by her own care-
lessness and negligence at said time and place, in one
or more of the following ways: One, she crossed the
street at a place other than the available crosswalk and
failed to yield the right-of-way to the defendant; two,
she left a place of safety and walked or ran into the
path of the defendant’s vehicle, causing a hazard; three,
she walked upon the roadway while under the influence
of alcohol, rendering herself a hazard; four, she was
inebriated, intoxicated, or impaired by the consumption
of alcohol and, as a result, walked or ran into the path
of the defendant’s vehicle; five, she failed to keep a
reasonable and proper lookout for vehicles on the road-
way; six, she failed to be attentive to her surroundings,
including vehicles in the roadway.’’
   First, we address the plaintiff’s assertion that there
was insufficient evidence from which the jury reason-
ably could have found that her alleged negligence was
‘‘causally connected to the collision.’’ Contrary to the
plaintiff’s contention,7 we conclude that the record con-
tains ample evidence that the plaintiff was negligent as
alleged in each of the six specifications pleaded in the
special defense, on which the trial court charged the
jury, and that such negligence was a substantial factor
in causing her injuries. Specifically, there was evidence
that the plaintiff was not in a designated crosswalk at
the time of the collision, although such a crosswalk
was located approximately 750 feet down the road. The
crosswalk would have been visible to the plaintiff from
where she began to cross the roadway, and she was
aware of that crosswalk, having used it previously.
   Additionally, at the time of the collision, it was dark
outside and the plaintiff was wearing dark clothing,
which the jury reasonably could have concluded would
have made it difficult for the defendant to see her. On
the basis of the defendant’s testimony that she never
saw the plaintiff and that the plaintiff ‘‘popped out’’ in
front of her vehicle, the jury reasonably could have
inferred that the plaintiff walked or ran into the path
of the defendant’s vehicle and that she failed to yield
the right-of-way to the defendant.
   Moreover, the jury heard extensive evidence—in the
form of expert and lay testimony—of the plaintiff’s
intoxication at the time of the collision. The plaintiff’s
blood alcohol content was .15 percent approximately
thirty minutes after the collision. An individual of the
plaintiff’s size would have had to consume nine stan-
dard alcoholic drinks over a short period of time imme-
diately before her blood was drawn to reach this level
of intoxication. The plaintiff admitted that when she is
intoxicated, things appear slower to her and her judg-
ment can be impaired. Indeed, friends of the plaintiff
who observed her prior to the collision stated that she
struggled to stand and to navigate campus.8
   The plaintiff argues that intoxication alone does not
constitute negligence and, therefore, the evidence of
her intoxication is insufficient to support a finding of
contributory negligence. Our Supreme Court has stated:
‘‘Even if [the jury] found [that the plaintiff] was intoxi-
cated, that would not constitute contributory negli-
gence as a matter of law. . . . [T]he mere fact that
[the plaintiff] was intoxicated . . . would not prevent
recovery but its importance in the case would be that
if true it would strengthen the probability of the defen-
dants’ claim [of contributory negligence].’’ Kupchunos
v. Connecticut Co., 129 Conn. 160, 163, 26 A.2d 775
(1942); see also Craig v. Dunleavy, 154 Conn. 100, 105–
106, 221 A.2d 855 (1966) (concluding that trial court
properly found that defendant failed to prove plaintiff’s
decedent was contributorily negligent because defen-
dant presented no evidence other than plaintiff’s intoxi-
cation in support of his claim). Unlike in Craig, where
the only evidence of contributory negligence in the
record was the intoxication of the plaintiff’s decedent,
in the present case the defendant did not rely exclu-
sively on evidence of the plaintiff’s intoxication in sup-
port of her claim of contributory negligence. Craig v.
Dunleavy, supra, 105–106. There also was evidence that
the plaintiff ‘‘popped out’’ into the roadway at night
dressed in dark clothing. On the basis of this evidence,
the jury reasonably could have concluded that the plain-
tiff, while intoxicated, ‘‘popped out’’ into the roadway
at night dressed in dark clothing, thereby rendering
herself a hazard. Similarly, the jury reasonably could
have inferred that the plaintiff, while intoxicated,
walked or ran into the path of the defendant’s vehicle.
   Moreover, in Craig, the defendant failed to offer evi-
dence to indicate how the intoxication of the plaintiff’s
decedent contributed to the automobile accident at
issue. Craig v. Dunleavy, supra, 154 Conn. 105–106. In
the present case, there was circumstantial evidence that
the plaintiff’s intoxication contributed to the collision
through her admission that when she is intoxicated her
judgment can become impaired. Further, on the basis
of the expert testimony of the toxicologist, a jury rea-
sonably could have determined that the level of her
intoxication would have negatively impacted her ability
to perceive and respond to a motor vehicle in the road
due to a significant decrease in her cognitive function-
ing and motor skills. The evidence of the plaintiff’s
intoxication strengthened the probability that she was
contributorily negligent rather than serving as per se
evidence of her negligence.
   Finally, there was evidence that Montauk Avenue was
flat and straight in the area of the collision and that a
person standing in that area would have been able to
see an oncoming vehicle prior to deciding whether or
not to cross the road. Thus, the jury reasonably could
have concluded that had the plaintiff been paying atten-
tion or keeping a proper lookout, she would have seen
the defendant’s vehicle in sufficient time to avoid the
collision.
  On the basis of the evidence presented at trial, the
jury reasonably could have found that the plaintiff was
not exercising reasonable care to avoid harm to herself
as alleged in each of the six specifications alleged in
the special defense, as charged by the trial court, and
as a result, her negligence was a substantial factor in
bringing about her injuries.
   Second, we address the plaintiff’s claim that there
was not sufficient evidence to remove from the realm
of speculation the jury’s finding she was more than 50
percent negligent. We conclude, to the contrary, that
the evidence, taken in the light most favorable to sus-
taining the verdict, establishes that the jury reasonably
could have found that the plaintiff’s negligence far
exceeded the defendant’s negligence.
   At trial, there was evidence that the plaintiff con-
sumed approximately nine alcoholic drinks shortly
before the collision and she was captured on a campus
surveillance camera having difficulty standing and
walking without assistance. The toxicologist testified
that the plaintiff’s blood alcohol content was .15 shortly
after the collision and that this level of intoxication
would have significantly impaired her ability to perceive
and respond to her surroundings, negatively impacted
her judgment, and resulted in decreased motor skills.
By comparison, there was evidence that the defendant
consumed one alcoholic drink, one and one half hours
prior to the collision, and did not appear to be inebri-
ated, as demonstrated by her successful completion
of a field sobriety test shortly after the collision. The
defendant testified that at the time of the collision she
was not speeding and she was paying extra attention
to the roadway. Additionally, the jury was presented
with evidence that the plaintiff would have been able
to see headlights from the defendant’s vehicle before
entering the roadway and before the defendant would
have been able to see the plaintiff, who was wearing
dark clothing at the time.
   Whether we would have reached a contrary conclu-
sion regarding the relative negligence of the parties
had we been seated as the jury is not relevant to our
determination in this case. See, e.g., Procaccini v. Law-
rence & Memorial Hospital, Inc., supra, 175 Conn. App.
716 (it is not function of reviewing court to sit as seventh
juror when considering claims of evidentiary suffi-
ciency). Our inquiry is limited to whether the jury rea-
sonably could have reached its finding on the basis of
the evidence before it, including any inferences reason-
ably drawn therefrom. We conclude, on the basis of
our review of the evidence introduced at trial, that the
jury’s finding that the plaintiff was more than 50 percent
negligent was reasonably supported by the evidence.
                             II
  The plaintiff’s second claim is that the court erred in
instructing the jury on contributory negligence because
the instruction was not supported by the evidence pre-
sented at trial. We disagree.
   The following additional facts are relevant to the
resolution of this claim. On March 24, 2016, during the
charge conference, the plaintiff’s counsel objected to
a proposed charge on contributory negligence, arguing
that there was not sufficient evidence to support such
a finding by the jury. The court overruled this objection
and instructed the jury on contributory negligence.
   ‘‘The standard we use in reviewing evidentiary mat-
ters, including the sufficiency of the evidence to submit
a claim to the jury, is abuse of discretion. . . . Accord-
ingly, great weight is given to the trial court’s decision
and every reasonable presumption is given in favor of
its correctness. . . . We will reverse the trial court’s
ruling only if it could not reasonably conclude as it did.
. . . Issues that are not supported by the evidence
should not be submitted to the jury.’’ (Internal quotation
marks omitted.) Villa v. Rios, 88 Conn. App. 339, 346,
869 A.2d 661 (2005). ‘‘The trial court should not submit
to the jury any issue that is foreign to the facts in
evidence or for which no evidence was offered. . . .
In reviewing a claim that there was insufficient evidence
to support an instruction, the reviewing court must
consider the evidence in the light most favorable to
upholding the instruction.’’ (Internal quotation marks
omitted.) State v. Morales, 172 Conn. App. 329, 343,
160 A.3d 383, cert. denied, 327 Conn. 988, 175 A.3d
1244 (2017).
  ‘‘It has long been recognized that it is the duty of a
pedestrian to exercise reasonable care, not only to
avoid known dangers, but to discover those to which
his conduct might expose him, and to be watchful of
his surroundings. . . . Drivers, however, are not held
to as high a degree of care to anticipate the presence
of pedestrians in the roadway outside of crosswalks.
. . . Indeed, [w]hile a pedestrian may ordinarily cross
a street at any place, it is the law that in doing . . .
so he is bound to exercise care commensurate to the
increased danger incident to being in a place where
pedestrians do not usually go, and, consequently, where
drivers need not take the same precaution in anticipa-
tion of their presence that they are required to take at
regular crossings.’’ (Citations omitted; internal quota-
tion marks omitted.) Schupp v. Grill, 27 Conn. App.
513, 518–19, 607 A.2d 1155 (1992). Even ‘‘having the
right of way would not justify [a pedestrian] in being
oblivious to the circumstances and failing to exercise
care commensurate with the situation. . . . One who
has the right of way is still under a duty to exercise
reasonable care.’’ (Citations omitted.) Drobish v.
Petronzi, 142 Conn. 385, 387, 114 A.2d 685 (1955). It
is for the trier of fact to determine if the pedestrian
exercised ‘‘that amount of care as to lookout which a
reasonably prudent person would have exercised under
the same circumstances.’’ Labbee v. Anderson, 149
Conn. 58, 61, 175 A.2d 370 (1961).
   Similarly, ‘‘[t]he question of proximate causation
. . . belongs to the trier of fact because causation is
essentially a factual issue. . . . It becomes a conclu-
sion of law only when the mind of a fair and reasonable
[person] could reach only one conclusion; if there is
room for a reasonable disagreement the question is
one to be determined by the trier as a matter of fact.’’
(Internal quotation marks omitted.) Coppedge v. Travis,
187 Conn. App. 528, 534, 202 A.3d 1116 (2019).
   As discussed in part I of this opinion, the record
contains sufficient evidence of each of the six specifica-
tions of the plaintiff’s contributory negligence as
charged by the trial court, including that the plaintiff
did not cross at the designated crosswalk, she was
wearing dark clothing when she suddenly appeared in
the road, and she was intoxicated. See, e.g., Schupp v.
Grill, supra, 27 Conn. App. 518 (more than sufficient
evidence to support contributory negligence charge
where decedent running on double yellow line in middle
of unlighted road at night toward defendant’s vehicle).
On the basis of this evidence, construed in the light most
favorable to upholding the instruction, we conclude
that there was sufficient evidence to support the trial
court’s instruction to the jury on contributory neg-
ligence.
                            III
   The plaintiff next claims that the court erred when
it failed to instruct the jury on relevant statutes govern-
ing the parties’ respective duties. Specifically, the plain-
tiff argues that once the court instructed the jury on a
pedestrian’s duties under General Statutes §§ 14-300b
(a)9 and 14-300c (b),10 its refusal to charge the jury on
the countervailing duties that a driver owes to pedestri-
ans on the roadway under General Statutes §§ 14-300d11
and 14-300i12 constituted error. We disagree.
    The following additional facts are relevant to the
resolution of this claim. On March 21, 2016, the plaintiff
filed an amended request to charge regarding the defen-
dant’s special defense of contributory negligence. The
plaintiff proposed that the court instruct the jury as to
the defendant’s specific claims of the plaintiff’s negli-
gence and then immediately instruct the jury that
‘‘[t]here [were] three provisions of the Connecticut Gen-
eral Statutes which address the duty of a driver to
avoid pedestrians . . . .’’ (Emphasis added.) The
plaintiff requested that the court read the text of §§ 14-
300c (pedestrian use of road and sidewalks), 14-300d
(operator of vehicle required to exercise due care to
avoid pedestrian), and 14-300i (vehicle operator to exer-
cise reasonable care when near vulnerable user on pub-
lic way).
    On March 24, 2016, during a charge conference, the
plaintiff objected to the court instructing the jury on
§§ 14-300b (a) and 14-300c (b), while excluding instruc-
tions on §§ 14-300d and 14-300i from the charge, stating:
‘‘I don’t see a specific charge with regard to [§§] 14-
300d or [14-300i], which . . . says that notwithstanding
all of the foregoing sections that are actually being
charged, [§§ 14-300b (a) and 14-300c (b),] that it doesn’t
excuse a driver who fails to use due care, and a driver
who fails to use due care is still at fault. So at least
. . . minimally, that principle should be charged.’’ The
plaintiff emphasized that §§ 14-300b, 14-300c, 14-300d,
and 14-300i should be charged ‘‘in principle only.’’ The
court stated: ‘‘The reason I am not including [§ 14-300d
or § 14-300i] is that, having removed the specific statu-
tory references on the other items, I believe that . . .
the law . . . in [§ 14-300d or § 14-300i is] . . .
included in the other instructions. . . . Particularly, in
the plaintiff’s described claims.’’
   Later on March 24, 2016, the court instructed the jury
on negligence and contributory negligence. With regard
to contributory negligence, the court instructed: ‘‘[T]he
plaintiff, like the defendant, also had a duty to exercise
the care which a reasonably prudent person would use
under the circumstances. A plaintiff can be negligent if
she does something which a reasonably prudent person
would not have done under similar circumstances, or
fails to do that which a reasonably prudent person
would have done under similar circumstances.’’
   The court went on to state six possible ways in which
the defendant claimed that the plaintiff was contributor-
ily negligent: ‘‘One, she crossed the street at a place
other than the available crosswalk and failed to yield
the right-of-way to the defendant; two, she left a place of
safety and walked or ran into the path of the defendant’s
vehicle, causing a hazard; three, she walked upon the
roadway while under the influence of alcohol, rendering
herself a hazard; four, she was inebriated, intoxicated,
or impaired by the consumption of alcohol and, as a
result, walked or ran into the path of the defendant’s
vehicle; five, she failed to keep a reasonable and proper
lookout for vehicles on the roadway; six, she failed to
be attentive to her surroundings, including vehicles in
the roadway.’’
   ‘‘Our review of the [plaintiff’s] claim requires that we
examine the [trial] court’s entire charge to determine
whether it is reasonably possible that the jury could
have been misled by the omission of the requested
instruction. . . . While a request to charge that is rele-
vant to the issues in a case and that accurately states
the applicable law must be honored, a [trial] court need
not tailor its charge to the precise letter of such a
request. . . . If a requested charge is in substance
given, the [trial] court’s failure to give a charge in exact
conformance with the words of the request will not
constitute a ground for reversal. . . . As long as [the
instructions] are correct in law, adapted to the issues
and sufficient for the guidance of the jury . . . we will
not view the instructions as improper.’’ (Internal quota-
tion marks omitted.) State v. Euclides L., 189 Conn.
App. 151, 160–61, 207 A.3d 93 (2019); see also State v.
Campbell, 328 Conn. 444, 528–29, 180 A.3d 882 (2018)
(individual jury instructions not to be judged in artificial
isolation or critically dissected in microscopic search
for possible error, but reviewed in context of overall
charge).
   The plaintiff argues that the court ‘‘never instructed
the jury in line with § 14-300d that the defendant-motor-
ist would not be relieved of the duty to exercise due
care to avoid the collision despite the alleged failure
to utilize the crosswalk by the plaintiff-pedestrian.’’ The
plaintiff further claims that ‘‘[t]he jurors needed to be
instructed that even if [the plaintiff] had a duty to cross
the street at a particular place which was allegedly
breached—despite that circumstance—the defendant
. . . still had the duty to exercise reasonable care and
would not be absolved of potential liability because of
that circumstance.’’
   In the present case, the court incorporated the duties
of pedestrians identified in §§ 14-300b (a) and 14-200c
(b) in its charge on contributory negligence. See part
III of this opinion. Likewise, the court incorporated the
duties of drivers in relation to pedestrians identified in
§§ 14-300d and 14-300i in its charge on negligence. As
requested by the plaintiff during the charge conference,
the court did not reference these statutes. The court
instructed the jury regarding the relevant common law
elements of negligence, stating in part: ‘‘[E]ach driver
of a motor vehicle has a duty to drive that vehicle in
such a way as to avoid reasonably foreseeable harm to
other people. Each driver of a motor vehicle has a duty
to exercise reasonable care towards others whenever
the driver’s actions, together with any reasonably fore-
seeable actions of others, make it likely that harm to
another will result if the driver fails to exercise that
reasonable care.’’ The court went on to provide the jury
with additional instructions on negligence as it related
to the defendant’s actions.
   Moreover, contrary to the plaintiff’s argument that
the court failed to instruct the jury on a driver’s duties
in relation to pedestrians under §§ 14-300d and 14-300i,
the court instructed the jury on these statutes in essence
when it stated: ‘‘The law recognizes that a person’s
conduct can still be negligent if her conduct involves
an unreasonable risk of harm when the conduct is com-
bined with the foreseeable conduct of another person,
such as the plaintiff stopping her car due to traffic, or
someone, a driver, stopping a car due to traffic, or a
force of nature.’’ While this instruction did not conform
precisely to the language proposed by the plaintiff, it
is axiomatic that the court ‘‘need not tailor its charge to
the precise letter of such a request.’’ (Internal quotation
marks omitted.) State v. Euclides L., supra, 189 Conn.
App. 161.
   The plaintiff argues that the court’s instructions failed
to make clear that, even if the plaintiff was negligent
in violating any of the pedestrian statutes, the defendant
still had a continuing affirmative duty of care. The fact
that the jury found the driver 10 percent negligent, how-
ever, indicates that the jury understood that the defen-
dant owed the plaintiff a duty of care notwithstanding
the plaintiff’s negligence.
   Mindful of our obligation to construe the court’s
charge as a whole, we conclude that the court ade-
quately instructed the jury regarding the defendant’s
duty to exercise reasonable care. Furthermore,
although the instructions at issue were not a model of
clarity, we are cognizant of the fact that ‘‘[j]ury instruc-
tions need not be exhaustive, perfect or technically
accurate, so long as they are correct in law, adapted
to the issues and sufficient for the guidance of the jury.’’
(Internal quotation marks omitted.) Matthiessen v.
Vanech, 266 Conn. 822, 832, 836 A.2d 394 (2003). On
the basis of the foregoing, we are not persuaded that
there is any reasonable possibility that the trial court’s
charge misled the jury.
                             IV
   The plaintiff’s final claim is that the trial court erred
in denying her motion for a mistrial and posttrial motion
to set aside the verdict, which were based on the intro-
duction of hearsay evidence against her toward the
end of the trial during the videotaped testimony of the
defendant’s toxicology expert. Specifically, the plaintiff
argues that ‘‘the defendant’s introduction of [certain
hearsay comments] . . . was highly prejudicial to [her]
and deprived her of a fair trial’’ and that the trial court’s
instruction relating thereto did not cure the prejudice.13
We disagree.
   The following additional facts and procedural history
are relevant to the resolution of this claim. During the
trial, the defendant presented testimony of Charles
McKay, an expert toxicologist. McKay was deposed
prior to trial, and a videotaped recording of his testi-
mony was played for the jury during trial on March
23, 2016.
   At one point in the deposition, McKay made com-
ments that indicated that the plaintiff recalled the colli-
sion. Prior to trial, the parties agreed that these com-
ments, which were based on hearsay, would be
excluded from the recording that was shown to the
jury. Throughout the trial, it was undisputed that the
plaintiff did not recall the collision. When the recording
was shown to the jury, however, it included McKay’s
comments indicating that the plaintiff recalled the colli-
sion as part of the following exchange between the
plaintiff’s counsel and McKay:
   ‘‘Q. And you therefore have no idea . . . how long
[the plaintiff] was in that street that evening before she
was hit by [the defendant]?
   ‘‘A. She said she was walking across the street, but
I don’t know how long she was in that process.
   ‘‘Q. Where did she say she was walking across the
street? Where did you get that from?
   ‘‘A. It was from [the plaintiff’s] deposition that she
was walking across the street and she saw the light,
[but] thought she could make it . . . across the
street . . .
   ‘‘Q. Okay, that was not in her deposition, doctor, with
all due respect. You’re getting that, again, from the
police report based on a statement that her mother said
she made in the hospital that was confused by the
police. My question is did you ever hear an indication
directly from [the plaintiff] as to what she was doing
that night?
  ‘‘A. Oh, in terms of her activities on the street, no,
not in her deposition. She described several things she
did back and forth with going to different friends’ rooms
and things like that, but she didn’t recall the crash
event itself.’’
   Immediately after the recording was shown, the jury
was excused. When the jury returned to the courtroom,
the court instructed the jury as follows: ‘‘[T]here was
a statement in the course of Dr. McKay’s testimony that
was not admissible, and I need to correct the record
in that regard, in this way: It is agreed between the
parties that [the plaintiff] has no recollection of any of
the events preceding the collision in question. There-
fore, you are to disregard any comments or statements
attributed to her regarding the collision.’’
   Despite the court’s instruction to disregard McKay’s
comments about the plaintiff’s recollection of the colli-
sion, the plaintiff’s counsel moved for a mistrial,
arguing: ‘‘[I]n this kind of situation, an instruction . . .
simply is not enough. It was suggested by Dr. McKay
that [the plaintiff] . . . may or may not have seen
[something] immediately prior to getting hit in the road-
way in this case . . . when she has clearly stated time
and again that she has no recollection of those events.
Dr. McKay’s testimony seemed to suggest she, in fact,
did have recollection of the events, and that she some-
how saw the defendant’s vehicle in the roadway right
. . . before getting hit and saw it speed up and just
simply couldn’t make it [to the other side of the street].
. . . [T]his type of evidence, which was agreed to be
kept out, is clearly inadmissible in the first place,
because it’s hearsay about three times over. It was a
statement contained in a police report that both sides
agreed was not admissible and should not be allowed
in . . . . [T]hat type of misleading evidence is obvi-
ously also prejudicial to the plaintiff, intimates that
somehow, [the] plaintiff . . . could have made it
across the road or darted out into the road and saw
the vehicle and was aware of the vehicle . . . . It’s
impossible in a situation like [this] . . . to un-ring a
bell . . . .’’
  The defendant’s counsel responded: ‘‘I think that the
remedy . . . agreed upon is sufficient. I don’t think
this warrants a mistrial. . . . [The jury] just heard an
instruction . . . . They heard [the plaintiff]. . . .
Everybody denied any knowledge on the part of [the
plaintiff], and I think [the jury] believe[s] her, so I don’t
think that they’re not going to listen to this instruction,
so I would oppose a mistrial.’’
   The court denied the plaintiff’s motion for a mistrial,
stating: ‘‘I believe that . . . it’s premature to grant a
motion for mistrial, and I don’t regard the agreed three-
sentence statement that I . . . read . . . as being the
only way to address that. The fact of the matter is that
we don’t know whether it’ll have the slightest effect
. . . .’’
  Thereafter, on March 31, 2016, the plaintiff filed a
motion to set aside the verdict and for a new trial
pursuant to Practice Book §§ 16-35 and 16-37, in which
she argued, inter alia: ‘‘The trial court erred in refusing
to grant a mistrial due to the admission of the video-
taped statement of Dr. McKay regarding causation, as
this testimony relied on three levels of hearsay, and as
the parties had agreed Dr. McKay would not testify
concerning causation . . . .’’ The court denied this
motion on April 5, 2017.
   On May 18, 2017, the plaintiff filed a motion for articu-
lation ‘‘of the decision of the trial court . . . denying
her posttrial motion to set aside the verdict and for a
new trial . . . .’’ The plaintiff argued, inter alia, that
‘‘the trial court erred in refusing to grant a mistrial when
inadmissible, prejudicial hearsay was introduced during
the defendant’s presentation of the videotaped trial tes-
timony of . . . Dr. McKay.’’ On August 7, 2017, the
court denied the plaintiff’s motion for articulation, stat-
ing the following with regard to the plaintiff’s claim
that the court erred in refusing to grant a mistrial on
the basis of McKay’s statement: ‘‘[T]he court perceives
no error in refusing to grant a mistrial because unwel-
come testimony was included in the video testimony
of [McKay] at trial. When the motion for mistrial was
first made, the court found the curative instruction to
the jury—an instruction to which plaintiff’s counsel
agreed—adequate for the reasons stated on the record.
The court still perceived no error in denying a mistrial
when it was again requested as part of the motion for
a new trial because, even in hindsight, the court believes
the curative instruction was proper and sufficient.’’
   ‘‘The standard for review of an action upon a motion
for a mistrial is well established. While the remedy of
a mistrial is permitted under the rules of practice, it is
not favored. [A] mistrial should be granted only as a
result of some occurrence upon the trial of such a
character that it is apparent to the court that because
of it a party cannot have a fair trial . . . and the whole
proceedings are vitiated. . . . On appeal, we hesitate
to disturb a decision not to declare a mistrial. The trial
judge is the arbiter of the many circumstances which
may arise during the trial in which his function is to
assure a fair and just outcome. . . . In [our] review of
the denial of a motion for mistrial, [we recognize] the
broad discretion that is vested in the trial court to decide
whether an occurrence at trial has so prejudiced a party
that he or she can no longer receive a fair trial. The
decision of the trial court is therefore reversible on
appeal only if there has been an abuse of discretion.’’
(Internal quotation marks omitted.) Mazier v. Signa-
ture Pools, Inc., 159 Conn. App. 12, 40, 123 A.3d 1, cert.
denied, 319 Conn. 933, 125 A.3d 207 (2015).
   The denial of a motion to set aside the verdict is also
reviewed under the abuse of discretion standard. See
Froom Development Corp. v. Developers Realty, Inc.,
114 Conn. App. 618, 626, 972 A.2d 239, cert. denied,
293 Conn. 922, 980 A.2d 909 (2009). ‘‘The trial court
possesses inherent power to set aside a jury verdict
which, in the court’s opinion, is against the law or evi-
dence. . . . [The trial court] should not set aside a
verdict where it is apparent that there was some evi-
dence upon which the jury might reasonably reach [its]
conclusion, and should not refuse to set it aside where
the manifest injustice of the verdict is so plain and
palpable as clearly to denote that some mistake was
made by the jury in the application of legal principles
. . . .’’ Id., 625.
   ‘‘If curative action can obviate the prejudice, the dras-
tic remedy of a mistrial should be avoided.’’ (Internal
quotation marks omitted.) State v. Holley, 327 Conn.
576, 630, 175 A.3d 514 (2018). ‘‘[I]n cases tried to a jury
. . . curative instructions can overcome the erroneous
effect of statements that a jury should not have heard.
. . . Because curative instructions often remedy the
prejudicial impact of inadmissible evidence . . . [w]e
have always given great weight to such instructions in
assessing claimed errors. . . . Thus, [a] jury is nor-
mally presumed to disregard inadmissible evidence
brought to its attention unless there is an overwhelming
probability that the jury will not follow the trial court’s
instructions and a strong likelihood that the inadmissi-
ble evidence was devastating to the [plaintiff]. . . .
Consequently, the burden is on the [plaintiff] to estab-
lish that, in the context of the proceedings as a whole,
the stricken testimony was so prejudicial, notwithstand-
ing the court’s curative instructions, that the jury rea-
sonably cannot be presumed to have disregarded it.’’
(Internal quotation marks omitted.) State v. Boutilier,
144 Conn. App. 867, 876–77, 73 A.3d 880, cert. denied,
310 Conn. 925, 77 A.3d 139 (2013).
   In the present case, the court did not abuse its discre-
tion in denying the plaintiff’s motion for a mistrial and
motion to set aside the verdict. Immediately after
McKay’s comment indicating that the plaintiff recalled
walking across the street, the plaintiff’s counsel cor-
rected him, explaining that his statement was based on
a police officer’s mistaken interpretation of a comment
by the plaintiff’s mother. McKay admitted, during the
deposition, that he was indeed mistaken, stating: ‘‘[The
plaintiff] didn’t recall the crash event itself.’’ (Empha-
sis added.)
   Even after the jury heard McKay correct the misstate-
ment during his deposition, the court instructed the
jury to ignore any comments that indicated that the
plaintiff remembered the collision. The court’s instruc-
tion was given shortly after the jury viewed the
recording, meaning that the jurors did not have an
opportunity to ruminate on the comment. Moreover,
this court presumes that a jury will follow curative
instructions, unless there is a strong probability that it
will not do so. See State v. Boutilier, supra, 144 Conn.
App. 876–77. In the present case, the plaintiff failed to
point to any indicia that the jury did not follow the
court’s instruction to ignore McKay’s comments.
Accordingly, we conclude that the court did not abuse
its discretion when it denied the plaintiff’s motion for
a mistrial and motion to set aside the verdict.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff also brought this action against the defendant Mitchell
College but withdrew the action as against it. Our references in this opinion
to the defendant are to Alexandria Moore.
   2
     ‘‘[A]lthough Connecticut has adopted the doctrine of comparative negli-
gence; see General Statutes § 52-572h (b); our statutes retain the term con-
tributory negligence. See, e.g., General Statutes §§ 52-114 and 52-572h (b).’’
(Internal quotation marks omitted.) Stafford v. Roadway, 312 Conn. 184,
185 n.3, 93 A.3d 1058 (2014). Therefore, although the briefs filed in this
appeal use the term comparative negligence, we use the term contributory
negligence throughout this opinion.
   3
     In the area where the collision occurred, Montauk Avenue is two lanes,
with northbound traffic in one lane and southbound traffic in the other.
   4
     The defendant’s cell phone records showed that she was not using her
cell phone when the collision occurred.
   5
     McKay explained that a standard alcoholic drink is one that contains
one and one-half ounces of 80 proof alcohol.
   6
     General Statutes § 52-572h (b) provides in relevant part: ‘‘In causes of
action based on negligence, contributory negligence shall not bar recovery
in an action by any person or the person’s legal representative to recover
damages resulting from personal injury . . . if the negligence was not
greater than the combined negligence of the person . . . against whom
recovery is sought.’’
   7
     The plaintiff contends that ‘‘[t]here was no evidence [the plaintiff] failed
to yield the right-of-way (Special Defense no. 1); walked or ran in the path
of [the defendant’s] car (Special Defense nos. 2, 4); rendered herself a hazard
(Special Defense nos. 2, 3); failed to keep a proper lookout or be attentive
(Special Defense nos. 5, 6).’’ (Footnote omitted.) The plaintiff also argues
that the defendant ‘‘failed to introduce any evidence that the conduct alleged
in the special [defense]—e.g., [the plaintiff’s] alleged inattentiveness, alcohol
consumption—was causally connected to the collision.’’
   8
     The statements by the plaintiff’s friends that the plaintiff struggled to
stand and navigate campus were made to a campus safety officer and were
referred to during the testimony of toxicologist Charles McKay.
   9
     General Statutes § 14-300b (a) provides in relevant part: ‘‘Each pedestrian
crossing a roadway at any point other than within a crosswalk marked as
provided in subsection (a) of section 14-300 or any unmarked crosswalk or
at a location controlled by police officers shall yield the right of way to
each vehicle upon such roadway. . . .’’
   10
      General Statutes § 14-300c (b) provides: ‘‘No pedestrian shall suddenly
leave a curb, sidewalk, crosswalk or any other place of safety adjacent to
or upon a roadway and walk or run into the path of a vehicle which is so
close to such pedestrian as to constitute an immediate hazard to such
pedestrian. No pedestrian who is under the influence of alcohol or any drug
to a degree which renders himself a hazard shall walk or stand upon any
part of a roadway.’’
   11
      General Statutes §14-300d sets forth the duties of drivers in relation to
pedestrians, providing in relevant part: ‘‘Notwithstanding any provision of
the general statutes or any regulations issued thereunder, sections . . . 14-
300b to 14-300e, inclusive, or any local ordinance to the contrary, each
operator of a vehicle shall exercise due care to avoid colliding with any
pedestrian . . . and shall give a reasonable warning by sounding a horn or
other lawful noise emitting device to avoid a collision . . . .’’
   12
      General Statutes §14-300i (b), which also relates to the duties of drivers
in relation to pedestrians, provides: ‘‘Any person operating a motor vehicle
on a public way who fails to exercise reasonable care and causes the serious
physical injury or death of a vulnerable user on a public way, provided such
vulnerable user has shown reasonable care in such user’s use of the public
way, shall be fined not more than one thousand dollars.’’ Pedestrians are
included in the statute’s definition of a ‘‘vulnerable user.’’ See General Stat-
utes § 14-300i (a).
   13
      The plaintiff also argues that the trial court erred in concluding that
the defendant’s introduction of the inadmissible hearsay was invited by the
plaintiff because the plaintiff’s counsel failed to request that the portion of
the recording at issue be edited out before the recording was shown to the
jury. Because we conclude that the comments did not deprive the plaintiff
of a fair trial and that any prejudice was cured by the court’s instruction,
we need not address this argument.